Citation Nr: 1823030	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as a dislocation injury.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record in a March 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

For reasons explained below, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is needed with respect to both claims on appeal.  

The AOJ was unable to locate the Veteran's service treatment records; however, the AOJ did not inform the Veteran that he can submit "alternative" sources in place of his missing service records, despite the heightened duty to assist in such cases.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Therefore, a remand is required for the AOJ to provide the Veteran with a VCAA letter advising him of what alternative evidence he can submit in place of any missing service records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

On remand, the Veteran should be requested to identify and/or submit any private records of treatment for his left shoulder and left knee disabilities since service.  

The Veteran should also be afforded a VA examination to determine if he has a disability involving his left shoulder and left knee disabilities, including opinions regarding (1) whether the Veteran's pain or other symptoms result in a functional impairment and (2) whether any disability was incurred during or as a result of his naval service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper notice that informs him of the alternative sources of evidence that may be submitted in place of his missing service records, including the paperwork he identified in his February 2017 VA Form 9.  In that letter, request the Veteran identify or submit any records of treatment for his left shoulder and left knee disabilities since service.  

After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, including any VA treatment records dated from June 2016 to the present.  

2. Provide the Veteran with a VA examination to determine the nature and etiology of his left shoulder and left knee disabilities.  After examination and review of the claims file, the examiner should address the following:

(a) Identify all current left shoulder and left knee disabilities present since February 2016.  

In answering the foregoing, the examiner must describe the symptoms and functional impairment caused by the Veteran's left shoulder and left knee disabilities.  See e.g., November 2016 Notice of Disagreement; February 2017 VA Form 9.  

If a specific diagnosis is not identified, the examiner must state whether the Veteran's pain or other symptoms result in a functional impairment.  

(b) For each disability identified above, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability was incurred in or as a result of the Veteran's naval service.  

In providing the opinions, the examiner should consider and discuss the Veteran's lay statements regarding the onset and progression of his symptoms, as well as the service and post-service treatment records.  

3. Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





